Citation Nr: 0911684	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-37 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for a bilateral flat 
foot disability.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1994 to December 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
RO in Milwaukee, Wisconsin, which denied service connection 
for bilateral hearing loss and bilateral flat feet.

In January 2009, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A 
personal hearing was also held in May 2007 at the RO.  
Transcripts of these proceedings have been associated with 
the claims file.  

The issue of service connection for a bilateral hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence does not establish that the 
Veteran's preexisting bilateral flat feet was permanently 
worsened or increased in severity beyond its natural 
progression during active military service.  


CONCLUSION OF LAW

Bilateral flat feet was not aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008); Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in June 2004 and October 2006 
fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  
The letters advised the Veteran of the information necessary 
to substantiate the claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his 
claim, and advised to send any medical reports that he had.  
He was also told that it was still his responsibility to 
support the claim with appropriate evidence.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the Veteran 
was given proper notice in March 2006 and October 2006 
letters and was given ample opportunity to respond.  
Subsequent to the issuance of these letters, the Veteran's 
claim was readjudicated in a December 2006 statement of the 
case (SOC) and an October 2007 supplemental statement of the 
case (SSOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded VA examinations in November 2006 and 
May 2007 to obtain an opinion as to whether his bilateral 
flat feet was aggravated by service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the Veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends he has bilateral flat feet that was 
aggravated by active service.  For the reasons that follow, 
the Board concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

A veteran is presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  History provided by the veteran of the 
preservice existence of conditions recorded at the time of 
the entrance examination does not, in itself, constitute a 
notation of a preexisting condition.  38 C.F.R. 
§§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To 
rebut the presumption of sound condition for disorders not 
noted on the entrance examination report, VA must show by 
clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) 
is required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity.  
38 C.F.R. § 3.306.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Id.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As an initial matter, the Board notes that the Veteran has a 
current diagnosis of bilateral flat feet.  VA treatment 
records show that the Veteran has been treated at the 
podiatry clinic for bilateral flat feet since January 2007 
and that he has been fitted for orthotics.  The Veteran's 
bilateral flat feet was confirmed at his November 2006 and 
May 2007 VA examinations.  Accordingly, the Board finds that 
there is medical evidence of a current disability, thereby 
satisfying the first element of service connection.  

The inquiry that follows is whether there is evidence of an 
inservice incurrence or aggravation of a disease or injury.  
A review of the Veteran's service treatment records reveals 
that he was found to have mild pes planus with no pain at his 
February 1994 enlistment examination.  In this regard, the 
Veteran's disability was noted upon entry into service.  
Thus, the presumption of sound condition does not apply.  See 
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

The Veteran argues that his bilateral flat feet, which he 
concedes existed prior to service, was aggravated by service.  
Specifically, he argues, among other things, that he entered 
service with low arches, but that by the time he separated 
from service, his feet had become completely flat.  Service 
treatment records show that the Veteran suffered a broken 
right ankle in service.  Additionally, at his November 2001 
separation examination, he complained of tingling in his feet 
when running and feet cramps when running long distances.  On 
clinical evaluation, however, his feet were found to be 
normal.  The Veteran's service treatment records are 
otherwise negative for any complaints, treatment or a 
diagnosis of foot trouble during his 7 years of active 
service.  Based on the objective medical evidence of record, 
the Veteran's bilateral flat feet is not shown to have 
increased in severity during service.  As such, the Board 
finds that the presumption of aggravation does not apply.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Notwithstanding the foregoing and assuming, arguendo, that 
there had been an increase in disability during service, 
there is no competent medical evidence showing that any such 
increase was beyond the natural progress of the disability.  
See id.  As previously noted, the Veteran was afforded VA 
examinations in November 2006 and May 2007 to assess the 
current nature and etiology of his bilateral flat feet.  The 
Board finds these examination reports to be comprehensive and 
sufficient in addressing whether the Veteran's disability was 
aggravated by service.  In this regard, it is noted that the 
examiners reviewed the Veteran's claims file in conjunction 
with the examinations.  On both occasions, the examiner made 
note of his complaints of cramps and tingling of the feet on 
his medical history report form.  

At the November 2006 examination, the examiner stated that 
the complaints made at the discharge examination were not 
typical of pes planus and were usually related to tight or 
poorly fitted running gear.  The examiner gave the opinion, 
based on the history provided at that day's examination and 
the service treatment records, that the Veteran likely had 
congenital pes planus unrelated to the military.  It was 
noted that there was nothing in the Veteran's service 
treatment records to suggest that his military service caused 
beyond the normal progression of his disability.  

At the May 2007 examination, the examiner noted that the 
Veteran's entrance examination documented preexisting 
asymptomatic pes planus and that service treatment records 
were negative for any specific treatment or complaints 
related to flat feet.  It was also noted that at his recent 
hearing, the Veteran discussed ill-fitting footwear during 
service and contended that his flat feet had been aggravated 
by his other service-connected disabilities, to include 
bilateral patellofemoral syndrome of the knees and 
degenerative changes of the right ankle, status post 
fracture.  It was further noted that the Veteran stated that 
he had been on steroids for his service-connected asthma for 
a number of years, which contributed to his weight gain.  
After providing a detailed history of the Veteran's 
disability and following a physical examination, the examiner 
diagnosed the Veteran with bilateral pes planus and noted 
that the Veteran was wearing shoe supports/shoe inserts that 
had been issued to him by a VA podiatry clinic.  The examiner 
then gave the opinion that it was not at least as likely as 
not that the Veteran's bilateral pes planus was aggravated 
beyond normal progression by his military service.  The 
examiner also opined that it was not at least as likely as 
not that the bilateral pes planus had been permanently 
aggravated beyond normal progression by the effects of his 
ankle.  The examiner explained that the flat foot condition 
had progressed since the Veteran's military service and that 
it would continue to progress as he continued to get older 
and more sedentary and less active.  The examiner further 
stated that the increase in weight was much more likely than 
not secondary to inactivity on his part and a sedentary 
lifestyle, rather than a sporadic steroid use.  It was noted 
that a review of his service records did not show any chronic 
steroid use.  

Taking into account all of the relevant evidence of record, 
the Board concludes that the Veteran's bilateral flat feet 
was not aggravated by service.  There is no evidence of any 
complaints or treatment of this condition in service.  His 
complaints of foot problems, namely cramping and tingling, 
upon separation examination were not supported by the 
clinical findings during physical evaluation.  Additionally, 
there is no indication that these complaints were related to 
bilateral flat feet.  Although VA treatment notes dated 
January 2007 observe that the Veteran has very advanced pes 
planus for his age, there is nothing in the VA treatment 
records to suggest that his flat feet were aggravated by 
service.  The only medical evidence of record addressing the 
issue of aggravation is the November 2006 and May 2007 VA 
examination reports.  At both examinations, the examiners 
concluded that the Veteran's bilateral pes planus had not 
been aggravated beyond its normal progression by service.  At 
the most recent examination, the examiner specifically ruled 
out a relationship between aggravation and the Veteran's 
claimed steroid use.  The Board is mindful of the argument 
raised by the Veteran's representative at the January 2009 
video conference hearing that the November 2006 and May 2007 
examinations were both inadequate.  The Board, however, finds 
these examination reports to be thorough and supported by 
objective and clinical findings, and therefore adequate upon 
which to base a decision.  The May 2007 examination report, 
in particular, provides a detailed history of the Veteran's 
bilateral flat feet and addresses the various contentions 
raised by the Veteran at the RO hearing.  

In this case, the only evidence in support of aggravation is 
the Veteran's own lay statements.  The Board acknowledges his 
contentions that he was issued ill-fitting running gear in 
service and prescribed steroids to treat his asthma which in 
turn caused significant weight gain.  The Veteran can attest 
to factual matters of which he has first-hand knowledge; for 
example, he is competent to report that his arches are flat, 
and that his shoes were ill-fitting.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology or increase in severity of his current 
disability are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 
470 (1994).  Therefore, he cannot provide a competent opinion 
regarding aggravation.   

As the evidence fails to demonstrate that the Veteran's 
bilateral flat feet increased in severity during service and, 
to the extent that there may have been an increase, that it 
was beyond the natural progression of his disability, 
aggravation cannot be conceded.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  

In light of the foregoing, the Board concludes that service 
connection for bilateral flat feet is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral flat feet is 
denied.  

REMAND

At the January 2009 Video Conference hearing, the Veteran's 
representative argued that the medical opinions provided at 
the November 2006 and May 2007 VA audiological examinations 
were flawed because they were based on a finding that there 
was no significant threshold shift between the audiometric 
findings at the Veteran's February 1994 enlistment 
examination and on the day of each respective VA examination.  
It was noted that the Veteran's situation was an unusual case 
because the Veteran had been shown to have a hearing loss 
disability based on his speech recognition scores, despite 
having hearing within normal limits at all of the 
frequencies.  

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

At the November 2006 audiological examination, speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 92 percent in the left ear.  At the 
May 2007 examination, speech recognition ability was 92 
percent in the right ear and 94 percent in the left ear.  

The Board notes that service treatment records do not reflect 
that the Veteran was tested for speech audiometry in service.  
In this regard, it is possible that his hearing loss 
disability based solely on below-threshold speech recognition 
ability may have had its onset in service, despite the fact 
that his inservice audiological evaluations revealed auditory 
thresholds within normal limits.  It is also noted that the 
Veteran is service-connected for tinnitus; thus noise 
exposure has already been conceded.  In view of the 
foregoing, the Board finds it necessary to remand this issue 
for a new VA examination to determine whether the Veteran's 
impaired hearing meets the VA criteria for a hearing loss 
disability, and if so, whether such a disability is related 
to service.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran 
for a VA audiological examination to 
assess the current nature and etiology 
of his bilateral hearing loss 
disability.  The entire claims file 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to: (a) whether 
the Veteran has a bilateral hearing 
loss disability; and if so, (b) whether 
such a disability is at least as likely 
as not (i.e., to at least a 50:50 
degree of probability) a result of 
active military service, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of 
probability).  In rendering this 
opinion, the examiner should be mindful 
that impaired hearing is considered a 
disability for VA purposes when speech 
recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The examiner should 
also take into account the fact that 
inservice noise exposure has already 
been conceded and that there is no 
indication in the service treatment 
records that the Veteran underwent a 
Maryland CNC test at anytime during 
service.  A complete rationale should 
be provided for any opinion given.

2. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a bilateral hearing loss 
disability.  All new evidence received 
since the issuance of the October 2007 
supplemental statement of the case 
(SSOC) should be considered.  If the 
benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


